Citation Nr: 0022842	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  85-25 949	)	DATE
	)
	)

On appeal from a rating decision certified by the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
March 1970 and from May 1981 to March 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1984 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which denied service connection for bilateral 
hearing loss, tinnitus, and post-traumatic stress disorder 
(PTSD).  This matter was previously before the Board in May 
1986 and November 1999.  

In May 1986, the Board held the claims of entitlement to 
service connection for bilateral hearing loss and tinnitus in 
abeyance until additional evidence was obtained by the RO on 
remand regarding the claim of entitlement to service 
connection for PTSD.  On remand, the RO granted service 
connection for PTSD and assigned a 30 percent rating 
evaluation effective from the day after date of service 
discharge; however, the issues of service connection for 
bilateral hearing loss and tinnitus were not re-adjudicated 
by the RO or returned to the Board for appellate review.  See 
38 C.F.R. §§ 501, 511(a), 7104(a) (West 1991); 38 C.F.R. §§ 
3.160(c), 19.38, 20.1100(b) (1999).  Subsequently, service 
connection for tinnitus was awarded in February 1998 and 
assigned a 10 percent rating evaluation effective from the 
day after date of service discharge.  

On review of the remaining claim in November 1999, the Board 
noted that the veteran and his witness presented testimony in 
February 1986 before a three-member panel of Board members at 
the Central Office in the District of Columbia.  Those 
members have since left the Board.  Therefore, in November 
1999, the claim of entitlement to service connection for 
bilateral hearing loss was remanded to the RO for a hearing 
before a Member of the Board pursuant to the provisions of 38 
U.S.C.A. § 7102 (West 1991) and 38 C.F.R. § 20.707 (1999).  
The transcript of the hearing is associated with the claims 
file and this claim is now ready for final adjudication.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDING OF FACT

The veteran has not presented cognizable medical evidence 
showing that the current bilateral hearing loss is related to 
any period of active military service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In essence, the veteran asserts that his currently diagnosed 
bilateral hearing loss is related to noise exposure in 
service.  He was exposed to the continual firing of M-16's, 
machine guns, other small arms, and explosives during his 
tour of duty in Vietnam.  He contends that VA physicians told 
him he had typical high frequency loss in 1970.  The veteran 
asserts that he tried to get hearing aids in 1984.  Three 
years ago, he noticed that he could not hear his graduate 
school professors anymore.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  In a claim to establish service connection, a 
claimant is always obligated to present evidence of a well-
grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The 
threshold question to be answered is whether the veteran has 
presented evidence that the claim is well-grounded; that is, 
that the claim is plausible.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); McManaway v. West, 13 Vet. App. 60 
(1999).  If he has not presented a well-grounded claim, his 
appeal must fail and there is no duty to assist him in the 
development of the claim.  See Hensley (Burke) v. West, 212 
F.3d 1255 (Fed. Cir. 2000) (citing Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997)); see also 38 U.S.C.A. 5107(a) 
(West 1991).  

In order for a claim to be well-grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 489, 504, 506 (1995); Hensley (Burke) v. 
West, 212 F.3d 1255 (Fed. Cir. 2000).  The second and third 
Caluza and Epps elements (incurrence and nexus evidence) can 
be satisfied under 38 C.F.R. 3.303(b) (1999) by (a) evidence 
that the condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

In claims for service connection, due consideration must be 
given to the nature, types, and circumstances of the 
veteran's military service.  See 38 U.S.C.A. § 1154 (West 
1991); 38 C.F.R. § 3.304(d) (1999).  In the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated by such service will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d); Clyburn v. West, 12 Vet. App. 296, 303 
(1999); Brock v. Brown, 10 Vet. App. 155, 162 (1997) (Section 
1154(b) relates only to the question of service incurrence).  
For the purpose of determining whether a claim is well-
grounded, the credibility of the evidence in support of the 
claim must be presumed.  See Robinette v. Brown, 8 Vet. App. 
69, 75 (1995).  

In brief, service department records reflect that the veteran 
was awarded the Bronze Star Medal, the Army Commendation 
Medal, and the Vietnam Cross of Gallantry with Palm for 
service in the Republic of Vietnam for the period from March 
1969 to March 1970.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 
3.304(d) (1999).  The veteran's military occupational 
specialty was interrogator and interpreter.  

At this juncture, the Board addresses arguments advanced by 
the veteran's representative at the hearing before a Member 
of the Board in June 2000.  Citing to Peters v. Brown, 6 Vet. 
App. 540, 543 (1994), the representative asserted that a 
combat veteran's lay testimony well-grounds his claim and 
that the absence of service medical records showing hearing 
difficulty in service is insufficient to overcome the combat 
veteran's testimony of noise exposure and medical evidence of 
a present hearing loss of a type consistent with having been 
exposed to such noise.  As noted previously, section 1154(b) 
relates only to the question of service incurrence to well-
ground the claim and does not provide a substitute for 
medical-nexus evidence.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Based on the 
service department records together with his hearing 
testimony, the Board accepts that the veteran was exposed to 
acoustic trauma during his tour of duty in Vietnam.  However, 
an inquiry must be made into whether the veteran has 
presented medical nexus evidence showing a current hearing 
loss disability that is causally related to an injury (i.e., 
noise exposure) suffered in service.  See also Hensley v. 
Brown, 5 Vet. App. 155 (1993); Wade v. West, 11 Vet. App. 
302, 305 (1998).  

Audiometric testing measures threshold hearing levels in 
decibels (dB) over a range of frequencies in Hertz (Hz); the 
threshold for normal hearing is from 0 to 20 dB, a higher 
threshold indicates some degree of hearing loss.  See Hensley 
(Danny) v. Brown, 5 Vet. App. 155 (1993).  For the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385 (1999).  

The service medical records for the period of active military 
service from May 1968 to March 1970 are silent as regards a 
hearing loss disability in accord with 38 C.F.R. § 3.385.  At 
most, the evidence reflects that on enlistment in March 1968, 
the veteran's threshold hearing at 6000 Hz was 25 dB in the 
left ear.  At discharge examination in March 1970 hearing 
thresholds in the pertinent Hz levels were 5dB for two 
readings and 0 dB for all other readings.  Army National 
Guard records dated between 1975 and 1978 are silent as 
regards complaints of, treatment for, or a diagnosis of 
hearing loss.  More specifically, audiometric testing on 
enlistment in 1975 and pre-commissioning in 1978 demonstrates 
hearing thresholds at 500, 1000, 2000, 3000, and 4000 Hz were 
below 25 dB.  The National Guard records also reveal that the 
veteran was employed as a transportation consultant prior to 
enlistment and that he was employed as a plywood mill laborer 
in April 1978.  

Service department records for the second period of active 
military service from 1981 to 1984 reflect that the veteran's 
military occupational specialty was armor officer.  The 
reference audiogram in September 1981 reflects that hearing 
thresholds in frequencies 500, 1000, 2000, 3000, and 4000 Hz 
were below 15 dB and below, and remained so as reflected on 
the September 1982 hearing conservation data record.  
However, the hearing threshold levels were 40 dB in the left 
ear and 30 dB in the right ear at 6000 Hz.  The ears were 
evaluated as normal on examinations in October 1982 and 
January 1983.  Although the report of medical history dated 
in December 1983 reflects hearing loss "?", the separation 
examination accorded the veteran in December 1983 reflects 
hearing thresholds at 500, 1000, 2000, 3000, and 4000 Hz were 
20 dB and below in the left ear and 10 dB and below in the 
right ear.  The hearing threshold in the left ear was 45 dB 
at 6000 Hz.  Testimony in this case reveals that the veteran 
was exposed to live fire during this period.  Specifically, a 
tank gun fired 10 yards from him produced severe ringing [in 
his ears] and a certain degree of pain.  

Before proceeding further, the Board emphasizes that VA 
regulations provide that service connection for hearing loss 
is determined based on the evaluation of hearing at 500, 
1000, 2000, 3000, and 4000 Hz, not at 6000 or 8000 Hz.  As 
discussed, it is accepted that hearing thresholds from 0 to 
20 dB at those frequencies reflects normal hearing and a 
higher threshold indicates some degree of hearing loss.  See 
Hensley (Danny) v. Brown, 5 Vet. App. 155 (1993).  However, a 
hearing loss disability as prescribed by VA regulations 
requires a hearing threshold greater than 25 dB at 500, 1000, 
2000, 3000, or 4000 Hz.  Even considering the veteran's 
combat exposure and his subsequent exposure to gunfire as an 
armor officer, the clinical records for his periods of 
service indicate that the veteran did not have a hearing loss 
disability according to VA regulations when he separated from 
service in 1970 or 1984.  

Now, the Board turns the discussion to whether the veteran 
has presented post service medical evidence that the acoustic 
trauma incurred in service is related to any present hearing 
loss.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Hensley (Danny), supra.  The evidence reflects that 
the veteran complained of hearing loss on VA examination in 
June 1984.  Hearing thresholds in the pertinent 500 to 4000 
Hz levels were 0 and 5 dB in the right ear and 0, 5 and 15 dB 
in the left ear.  The final diagnosis reflects normal 
hearing.  The veteran participated in a hearing before 
Members of the Board in February 1986.  The transcript 
reflects that he worked construction [briefly] building a 
house using hammer and nails, and that he wore hearing 
protectors (i.e., plugs and muffs) in the armor unit and at 
the plywood mills.  The veteran reported that VA physicians 
told him he had a high frequency loss.  His father's 
testimony reflects that the veteran had decreased hearing 
after Vietnam and that he noticed the hearing loss more when 
his son lived with him after his tour of duty at Fort Polk 
(i.e., in 1984).  A February 1990 VA examination reflects 
that the veteran was pursuing a career in gunsmithing.  

In relevant part, the Associates for Hearing and Speech 
reported in October 1997 that the veteran had hearing within 
normal limits through 3000 Hz dropping to a moderate high 
frequency loss for the right ear and a moderately-severe high 
frequency loss for the left.  Word recognition scores were 
excellent, bilaterally.  VA treatment records dated in August 
1997 reflect complaints of hearing loss.  The diagnostic 
impressions reflect hearing loss and progressive hearing 
loss.  

Audiometric testing accorded the veteran at the VA medical 
center in November 1997 reflects a hearing threshold of 50 dB 
at 4000 Hz in the right ear and a speech recognition score of 
96 percent.  Hearing thresholds of 30 dB and 55 dB were noted 
at 3000 and 4000 Hz in the left ear with a speech recognition 
score of 96 percent.  The Chief of VA Audiology noted after a 
review of the claims file that the veteran's hearing acuity 
was within normal limits bilaterally by VA criteria at the 
time of enlistment and discharge from service and that 
service connection for hearing loss was not indicated.  The 
Chief of VA Audiology amended the report in December 1997 
noting that the change in hearing thresholds from the 
beginning of the veteran's military service to separation did 
not exceed the intertest variability shown on tests done 
during his service.  The audiologist opined that the present 
hearing loss was not likely to have had its origin in the 
service.  Testimony from a personal hearing held in October 
1998 reflects that the veteran sold firearms for a living.  

A fundamental predicate for a well-grounded claim is that 
there is medical evidence that the current disability is 
related to military service or is of service onset.  In this 
case, a bilateral hearing loss disability in accord with VA 
regulations was not shown in service.  See Caluza v. Brown, 7 
Vet. App. 489, 504, 506 (1995).  The first medical evidence 
of a hearing loss disability in accord with VA regulations is 
dated in 1997 and is too remote to the veteran's service.  
Moreover, the 1997 VA medical opinion reflects, based on a 
review of the evidence, that the present hearing loss is not 
likely to have had its origin in service.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993).  In the presence of medical 
evidence demonstrating normal hearing on separation from 
active military service in 1970 and 1984, and a VA medical 
opinion from the Chief of Audiology disavowing a nexus to 
service, the veteran's reliance on the holding in Peters v. 
Brown, 6 Vet. App. 540, 543 (1994) is flawed.  Therefore, the 
only evidence that relates the veteran's current hearing loss 
to military service is limited to the veteran's own 
statements.  The veteran cannot meet his initial burden by 
relying on his own opinion as to medical matters.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).  Absent medical 
evidence of a nexus to the veteran's military service, the 
veteran's claim is not plausible.  See Brock v. Brown, 10 
Vet. App. 155. 160 (1997) (citing Caluza, supra).  Thus, the 
claim is not well-grounded and must be denied.  

Since the veteran failed to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  See 38 
U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well-grounded).  Further, the veteran's burden to submit 
evidence sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  The Board views its previous 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for bilateral hearing loss.  See Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).  

Lastly, the Board acknowledges the representative's 
expression of "dumbfounded[ness]" as regards the grant of 
service connection for tinnitus based on acoustic trauma 
secondary to combat action.  Without readjudicating the claim 
of entitlement to service connection for tinnitus, the Board 
emphasizes that the foundation for an award of service 
connection for these conditions is distinctly different.  As 
demonstrated above, service connection for bilateral hearing 
loss is warranted only where established VA criteria have 
been met and nexus to service is shown.  See 38 C.F.R. § 
3.385; Caluza, supra.  The Board also notes that tinnitus was 
shown on VA examination in 1984, shortly after service 
discharge.

Although the RO decided this case on a basis other than that 
the claim was not well grounded as the Board has found, there 
is no prejudice to the veteran.  His arguments by implication 
include assertions that the claim is well grounded.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board also 
views this discussion as sufficient to inform the veteran of 
the elements necessary to complete an application for a well-
grounded claim for service connection for a hearing loss 
disability.  38 U.S.C.A. § 5103(a) (West 1991); see Robinette 
v. Brown, 8 Vet. App. 69, 77-8 (1995). 


ORDER

Service connection for bilateral hearing loss is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 

